Citation Nr: 0114124	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-18 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to service connection for residuals of shell 
fragment wounds to the mid back (thoracic spine). 

Entitlement to a higher rating for residuals of a chip 
fracture of the DIP (distal interphalangeal) joint of the 5th 
finger of the left hand, initially assigned a zero percent 
evaluation, effective from February 1999.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.  
He served in the Republic of Vietnam from April 1969 to April 
1970.  His DD 214 does not reflect the award of The Purple 
Heart.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO rating decision that denied service 
connection for residuals of shell fragment wounds to the 
thoracic spine and granted service connection for residuals 
of a chip fracture of the DIP joint of the 5th finger of the 
left hand.  A zero percent rating was assigned for the finger 
disability, effective from February 1999.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of evidence with regard to his claims.

The Board notes that the veteran's service medical records 
(to which reference was made in the October 1999 rating 
decision) are not included in his claims folder.  The service 
medical records should be associated with the appellate 
record.

It has been requested that VA obtain the records of the 
veteran's unit in Vietnam which would substantiate the claim 
that his unit was under hostile fire, thus resulting in the 
claimed shrapnel wound.  

The RO should advise the veteran of the evidence needed to 
successfully prove his claims.  The RO should assist him in 
obtaining any relevant evidence.

In September 1999, the veteran underwent VA examination of 
his back.  X-rays of the thoracic spine revealed arthritis 
and the diagnosis on the report of examination was residuals 
of shrapnel wounds of the mid back.  This evidence leaves the 
Board uncertain as to whether or not the examiner concluded 
the veteran had residuals of shrapnel wounds of the mid back 
or was reporting medical history as told by the veteran.  
Under the circumstances, the report of this examination 
should be returned to the examiner or appropriate substitute 
to obtain a clarification of the diagnosis.

In September 1999, the veteran also underwent VA medical 
examination of the little finger of his left hand.  The 
examiner noted that the veteran denied any pain, weakness or 
lack of endurance on repetitive use of this finger.  In the 
notice of disagreement, the veteran alleges that cold weather 
and continuous use of this finger aggravates it and that he 
never told the examiner the finger disability did not cause 
him pain, weakness or lack of endurance with repetitive 
motion.  He has argued that these symptoms interfere with his 
ability to work as a carpenter and that, therefore, an 
extraschedular rating is in order.  Under the circumstances, 
the veteran should undergo another VA compensation 
examination to determine the severity of the left little 
finger disability.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The service medical records should be 
associated with the claims folder.

2.  The veteran should be asked to 
provide, to the extent possible, the date 
of his alleged shrapnel injury in 
service.  Unit records should be obtained 
to verify his claim that the unit was 
under hostile fire at that time.  

3.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for a mid-back disorder since 
separation from service and for residuals 
of a chip fracture of the little finger 
of the left hand since February 1999.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

4.  The veteran should be given the 
chance to submit evidence to substantiate 
his claim that his left little finger 
fracture causes "marked" interference 
with his employment.  Such can include 
records or a statement from his employer 
showing, among other things, any time 
lost from work as a result of the finger 
fracture or concessions made to the 
veteran on account of this disability.  

5.  The claims folder should be sent to 
the examiner who conducted the 
examination of the veteran's back in 
September 1999 or appropriate substitute 
for the preparation of an addendum to the 
report of this examination.  The addendum 
should clarify whether the veteran has 
residuals of shell fragment wounds to the 
mid back or a history of such a 
condition.  The examiner or appropriate 
substitute should support the diagnosis 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case.

6.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of the residuals of a chip 
fracture of the little finger of the left 
hand.  The examiner should express an 
opinion as to whether or not there is 
severe painful motion or weakness of the 
left little finger.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the left little 
finger is used repeatedly over a period 
of time.  The examiner should also be 
asked to determine whether the left 
little finger exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  The RO should review the veteran's 
claims.  Consideration should again be 
given to referral to the appropriate 
officials of the claim for an 
extraschedular rating for the chip 
fracture residuals.  If action remains 
adverse to him, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




